Citation Nr: 1761105	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  16-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran had active service from January 1962 to December 1963.  

This matter came before the Board of Veterans' Appeals (Board) from a decision of June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to service.

2.  The Veteran was noted to have a disability of the lumbosacral spine on his enlistment physical; it has not been shown that this pre-existing spinal disorder was aggravated by the Veteran's military service, and no current back disability has been shown to have either began during or have otherwise been caused by the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 5107 (West 2012); 38 C.F.R. § 3.303, 3.385 (2017).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1110, 1112 (West 2012); 38 C.F.R. § 3.303, 3.306, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The available service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein.  The record does not include VA medical findings addressing the claim for service connection for a low back disorder.  However, the Board finds a remand for examination and/or opinion is not required.  As discussed below, the Board finds there is no probative evidence of aggravation of the preexisting scoliosis and no probative evidence of a link between a currently diagnosed low back disorder and service.  Therefore, VA is not obliged to obtain an opinion in response to the claim.  

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§1131, 1137; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Where a veteran served for at least 90 days during a period of war and manifests arthritis or organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Hearing Loss 

The Veteran contends that his hearing loss was caused by his exposure to excessive noise during service.  The Veteran's spouse, who has known him since before service, has reported that the Veteran exhibited symptoms of diminished hearing acuity since service.  The Veteran's DD Form 214 reveals that he served as a radar crewman, which is associated with a high probability for noise.

The November 1961 entrance examination reveals normal clinical findings for the ears and normal results on the whisper and spoken voice tests.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (15/15 on the voice test is normal).

Audiometric examination was conducted in October 1963, as part of the separation examination.  Prior to January 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Currently those standards are set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, the ASA standards have been converted to ISO-ANSI standards.)  Pure tone thresholds, in decibels, were noted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
NT
15
LEFT
25
15
20
NT
15

An June 2015 VA examination record documents hearing loss, as defined by VA.  The examiner determined that it was not as likely as not that the Veteran's hearing loss was caused by or a result of service.  The examiner noted that the Veteran's hearing was within normal limits at all frequencies tested at separation.  

After consideration of the evidence, the Board finds service connection is warranted for hearing loss.  The record suggests that the Veteran was exposed to noise in service, he has been diagnosed with hearing loss as defined by VA, and he and his spouse have competently reported that the Veteran exhibited diminished hearing acuity during and since service.  The Board acknowledges that the separation examination reflects normal hearing and that the VA examiner provided a negative nexus opinion.  It appears that the opinion is based solely on the absence of hearing loss, as defined by VA, at discharge, however.  As such, the opinion is without probative value.  The record includes the citation to medical reports that "an individual's awareness of the effects of noise on hearing may be delayed considerably after noise exposure" and that "hearing loss from years (with or without) of continuous exposure to loud noises may be immediate or occur slowly over the years."  See March 2017 VA Form 646.  Resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for hearing loss.  


Lumbar Spine Disorder

The November 1961 entrance examination reveals a finding of mild scoliosis.  The October 1963 separation examination record reveals normal clinical findings for the spine and negative history as to recurrent back pain.  

A March 2001 VA treatment record reveals a history of low back or left flank pain.  The record indicates that the pain was due to a kidney stone.  

A July 2008 VA treatment record reveals the Veteran's history of intermittent pain, weakness, and numbness in the lower extremity.  There was no back pain and the Veteran denied back trauma.  X-ray imaging of the back showed degenerative changes.  

A May 2010 VA treatment record reveals the Veteran's history of chronic low back pain.  Subsequent VA treatment records reveal diagnosis of low back pain due to degenerative joint disease.  

After review of the evidence, the Board finds service connection is not warranted for a low back disorder.  First, the law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A veteran who served during a period of war, as the Veteran here did, is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination.  38 U.S.C. § 1111. 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran's enlistment physical found his spine to be abnormal, as the examiner noted that he had mild scoliosis.  As such, the presumption of soundness is rebutted as to the issue of scoliosis.  The issue then becomes whether such a back condition was aggravated during service.  The record does include lay statements that the Veteran has abnormal posture and that he has endorsed low back pain since service.  However, the record is absent any subsequent medical finding of scoliosis, clinical evaluation of the spine was normal at separation, and X-ray imaging in July 2008 did not reveal scoliosis.  The Board finds the record is absent probative evidence of an increase in severity of the scoliosis during service.  In making this determination, the Board finds the medical evidence, notably the normal clinical findings on separation and absence of subsequent finding of X-ray imaging, most probative.  Therefore, service connection is not warranted for scoliosis. 

The evidence currently shows that the Veteran has degenerative joint disease in his lumbar spine, and the Board must consider whether such a back disability either began during or was otherwise caused by the Veteran's military service.  The Board finds the probative evidence does not suggest that the current lumbar spine disorder onset within a year of discharge from service or that the current lumbar spine disorder is causally related to service. 

Initially, the Board finds a chronic lumbar spine disorder was not present until more than one year after discharge from service.  The service treatment records reveal no complaint or finding related to the spine or history of pain or symptoms, the separation examination record reflects normal clinical findings for the spine and a negative history as to lumbar spine symptoms, and the first diagnosis of a lumbar spine disorder dates in 2008, 45 years after service.  There is no medical evidence dating the onset of the low back disorder to service.  The Board acknowledges that the record includes lay histories that the Veteran endorsed low back pain since service.  Although the histories are competent, the Board finds the histories are not probative evidence of chronic low back pain since service because they are inconsistent with the previous histories denying low back, notably at separation and in 2008, at the time the degenerative joint disease was first found.  To the extent the histories are credible as histories of recurrent low back pain, the Board finds they are not probative evidence of a link between service and the current disorder.  Notably, the Veteran and other lay people who provided statements are not therefore competent to attribute the complaints to one chronic disorder rather than distinct and acute episodes. 

The Board further finds the current low back disorder is not related to service.  There is no medical or competent lay evidence of record linking the current low back disorder to service.  Although the Veteran might believe that he has low back disorder due to service, the record does not suggest the Veteran, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


ORDER

Service connection for hearing loss is granted.  

Service connection for a low back disorder is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


